  Case 9:20-cv-00436-GLS-ML Document 32 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MICHAEL E. MEGGISON,

                         Plaintiff,                     9:20-cv-436
                                                         (GLS/ML)
                  v.

J. CHAMPLIN et al.,

                         Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
MICHAEL E. MEGGISON
Pro Se
18-A-3454
Marcy Correctional Facility
P.O. Box 3600
Marcy, NY 13403

FOR THE DEFENDANTS:
HON. LETITIA JAMES                          LAUREN ROSE EVERSLEY
New York State Attorney General             Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                      ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Miroslav Lovric duly

filed February 9, 2021. (Dkt. No. 31.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections
  Case 9:20-cv-00436-GLS-ML Document 32 Filed 02/26/21 Page 2 of 2




filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 31) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt. No. 18)

is GRANTED; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED; and it is

further

      ORDERED that plaintiff’s letter motion (Dkt. No. 30) is DENIED; and it

is further

      ORDERED that the Clerk is directed to close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

February 26, 2021
Albany, New York




                                        2
